DETAILED ACTION
This Office Action is in response to application 17/473174 filed on 09/13/2021.  Claim 1 is pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/13/2021 has been acknowledged and is being considered by the examiner.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 1 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 11,121,997. This is a statutory double patenting rejection. Please see the chart below.

Instant Application 17/473,174
Patent No. 11,121,997
1. A method of processing ephemeral messages in a communication system, the method comprising: 

accessing, using a first device, a first message of a first message type in the communication system, wherein a first message status for the first message is an ephemeral status, and wherein the first message is associated with a default trigger for deletion of the first message based on the ephemeral status; 

analyzing the first message for elements associated with a non-ephemeral status using a non-ephemeral analysis module; 

identifying one or more content elements from content of the first message, wherein the one or more content elements are associated with the non-ephemeral status; and 

changing, by the first device, the first message status from the ephemeral status to the non-ephemeral status based on the identifying of the one or more content elements associated with the non-ephemeral status.
1. A method of processing ephemeral messages in a communication system, the method comprising: 

accessing, using a first device, a first message of a first message type in the communication system, wherein a first message status for the first message is an ephemeral status, and wherein the first message is associated with a default trigger for deletion of the first message based on the ephemeral status; 

analyzing the first message for elements associated with a non-ephemeral status using a non-ephemeral analysis module; 

identifying one or more content elements from content of the first message, wherein the one or more content elements are associated with the non-ephemeral status; and 

changing, by the first device, the first message status from the ephemeral status to the non-ephemeral status based on the identifying of the one or more content elements associated with the non-ephemeral status



Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven C Nguyen whose telephone number is (571)270-5663. The examiner can normally be reached M-F 7AM - 3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.C.N/Examiner, Art Unit 2451      
/Chris Parry/Supervisory Patent Examiner, Art Unit 2451